Title: To Benjamin Franklin from William Lee, 7 October 1782
From: Lee, William
To: Franklin, Benjamin


Sir.
Bruxelles 7 Oct. 1782.
I have the Honor to send you herewith, Copy of a Letter from Mr. Robt. R. Livingston Secretary of Congress for Foreign Affairs—of the 18th. of July last, & of an order of Congress of the 2d. of the same Month, to which be pleased to refer.
As you inform’d me in you Letter of the 25th of August last, that you had a copy of the order of Congress of the 12th. of Septr. 1781. ascertaining the Ballance due to me, to be Forty two thousand, one hundred & eigty nine Livres, with 6 per Ct. per an. Interest from that time ‘till paid, I have only to observe that the Interest for 19 Months added to the principal debt amounts to Forty six thousand one hundred & ninety six Livres, nineteen sols; for which sum I have this day drawn on you the following Bills payable to my own order the 12th. of April next, viz one for £12000 [i.e. 12,000 l.t.]— one for £12000 [i.e. 12,000 l.t.]— one for £12000— & one for £10196.19s. [i.e. 10,196 l.t. 19 s.]
These Bills will be presented to you for acceptance with which I hope you will honor them, as I have drawn them at so long a date, in order to accommodate you in the most convenient manner; but if you choose to pay the money at a shorter Period, be pleased to signify your wishes in a letter to me, sent to the care of Mr. Grand in Paris, that I may give him orders to receive it.
I am most Respectfully Sir Your most Obedt. & most Hble Servt.
W: Lee.
Turn Over if you PleaseHis Excellency, Benjamen Franklin Esq. at Passy.
 
Endorsements: W Lee Esqe / Answer’d 21st.
Notation: Wm. Lee 7. Octr. 1782
